Citation Nr: 1810555	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 923		DATE
		

THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, is denied.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus did not manifest in service, is not related to service, and did not manifest within one year of separation from active duty.

2.  The evidence of record does not establish that the Veteran spent time on land in the Republic of Vietnam during the Vietnam War Era, that his Navy ship entered brown water while he was serving aboard, that he otherwise served in or visited the Republic of Vietnam, or that he otherwise was exposed to herbicide agents while in service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) & (e) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).

In October 2017, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Law and Analysis

The Veteran essentially contends that his type II diabetes mellitus should be service connected because he should be presumed to have been exposed to herbicide agents since he served on the waters of the Da Nang Harbor during the Vietnam War Era. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

For certain enumerated chronic diseases, such as diabetes, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2017); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining § 3.303(b) to those chronic diseases listed in § 3.309(a)).

Additionally, for those same enumerated chronic diseases service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2017).

For those who had active service in the Republic of Vietnam between January 1962 and May 1975, service connection for diabetes mellitus may be based upon presumed exposure to an herbicide agent, such as Agent Orange.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.3039(e) (2017).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2017); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

VA General Counsel has determined that service in the Republic of Vietnam requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Historically, the Veterans Benefits Administration has extended the herbicide agent presumption to naval ships which entered Vietnam's inland waterways or those that docked to the shore, but has not extended the presumption to naval ships operating in open water ("brown" versus "blue" water ships). See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated Jan. 22, 2018), M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.

Notably, certain harbors, such as Da Nang Harbor, are considered to be offshore waters.  M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2.c; see Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  Offshore waters are the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  M21-1, pt. IV, subpt ii, ch. 1, sec. H.2.b.

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Private medical records show that in January 2009 the Veteran presented with a chief complaint of a family history of diabetes-maternal grandmother, mother, and sister-and he wanted to be checked for diabetes.  The record reveals that the Veteran was provided a confirmed diagnosis of type II diabetes mellitus.

In a March 2012 statement in support of claim, the Veteran reported that he served on the USS Joseph Strauss in Da Nang Harbor from June through August 1970.  He reported that he was flown from the Philippines to Da Nang and from there to his ship.

In an October 2012 statement in support of claim, the Veteran reported that in May 1970 he missed his plane to his ship in Vietnam so he was flown to Da Nang and then to the USS Coral Sea and then to his ship.

In a December 2012 letter, the Veteran stated that in May 1970 he was flown to the Philippines to report to his ship, but it was not there, "so they flew [him] from the Philippines to Da Nang.  (Boot on Ground)."  He stated that from Da Nang he was flown to the USS Coral Sea off the Vietnam coast, then to his ship, the USS Joseph Strauss.

In an October 2013 statement in support of claim, the Veteran reported that the deck logs of the USS Joseph Strauss, which he presented, showed that on May 30, 1970, the ship had flight operations.  The Veteran reported that it was the day he was flown from the USS Coral Sea via helicopter to the USS Joseph Strauss.

In his July 2014 VA Form 9, the Veteran stated that he was flown from Da Nang for transport to his ship; "I was foot on the ground in Da Nang Military airfield."

In the August 2015 statement of accredited representative in appealed case, the Veteran's representative rationalized that the Veteran "would have been flown from a body of land within range of either a helicopter or a cargo plane that was able to land on the USS Coral Sea."

During his October 2017 hearing, the Veteran testified that he and a boot camp buddy traveled by airplane from boot camp to Clarks Air Force Base in the Philippines.  He stated that they spent the night there, and the next morning, on another aircraft they flew to Da Nang.  He stated that as soon as they got off the aircraft carrier in Da Nang, they were escorted to a double propeller mail plane that was already running and ready to take off.  That plane took them to the USS Coral Sea aircraft carrier, off the Da Nang coast.

He stated that they spent two and a half days on the Coral Sea then were flown by helicopter to the USS Joseph Strauss, off the Vietnam coast.  He explained that because the ship did not have a helicopter pad, they were lowered from the helicopter by harness.

With regards to the first Holton element, current disability, the Veteran's private medical records show that he was diagnosed with type II diabetes mellitus in January 2009.  His VA medical records show that he receives continued care for diabetes.  Accordingly, the first Holton element is met.

With regards to the second Holton element, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are silent for symptoms, complaints, treatment, or diagnosis of diabetes.  Both the Veteran's February 1970 enlistment examination and November 1971 separation examination reports show that the Veteran's urine was negative for sugar.

The Veteran has not asserted any facts that he was actually exposed to any herbicide agent.  But even if he had, a layperson's assertion that there had been exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Indeed, the Board finds that there is no evidence of record suggesting that the Veteran was actually exposed to any herbicide agent.  Accordingly, the second Holton element is not met, and direct service connection fails on this basis.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

With regards to the third Holton element, nexus, the Board notes that diabetes is one of the chronic diseases that can be service connected through presumption based upon diagnosis and manifestation to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2017).  Here, the evidence of record shows that the Veteran separated from service in 1971 and was diagnosed with diabetes in 2009, almost forty years later.  Accordingly, the third Holton element is not met presumptively through diagnosis of a chronic disease within one year of separation from service.

Diabetes is one of the chronic diseases that also can be service connected through presumption based upon manifestation of symptoms while in service and continuity of symptoms thereafter.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309(a) (2017).  Here, the Veteran's service treatment records are silent for any manifestation of symptoms that could be attributable to diabetes; and the Veteran does not claim otherwise.  The evidence of record is silent for manifestation of symptoms prior to January 2009, and the Veteran does not claim otherwise.  Accordingly, the third Holton element is not met presumptively through manifestation and continuity of symptoms of a chronic disease.

The Veteran claims that his diabetes should be service connected based upon a presumption that he was exposed to herbicide agents.  See 38 U.S.C. §§ 1101, 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  The Veteran's military personnel records show that he served on the USS Joseph Strauss and that the ship operated in the waters of Da Nang Harbor, i.e., blue water, while he was aboard.  There is no evidence of record, and the Veteran does not claim otherwise, that he was aboard the USS Joseph Strauss when it operated in brown water.  Accordingly, as it relates to his service on a ship operating on the waters of Da Nang Harbor, the Veteran's claim fails.  See VAOPGCPREC 27-97; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); M21-1, pt. IV, subpt. ii, ch. 1, sec. H.2; see Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

The Veteran has attempted to assert that he had boots on ground in the Republic of Vietnam when he was transported to his ship for duty; however, the Board does not find the Veteran credible in this regard.  The Veteran stated in March, October, and December 2012 statements that he was flown from the Philippines to "Da Nang," without specifying where in Da Nang.  In his December 2012 statement, the Veteran made the bald claim without more that he had boots on ground in Da Nang.

On his July 2014 VA Form 9, the Veteran claimed that he had feet on ground at Da Nang Military airfield.  The Board notes that this is a one-off statement without elaboration that has not been repeated and no subsequent elaboration has been provided.  Indeed, in the representative's August 2015 statement, it was rationalized that the Veteran would have been flown from land to the USS Coral Sea rather than affirmatively asserting that the Veteran had flown from the airfield in Da Nang.  Likewise, during the October 2017 hearing, no testimony was presented about the Veteran having set foot on land in the Republic of Vietnam.  Rather, the Veteran's testimony indicated that he was flown from the Philippines to an aircraft carrier in Da Nang from which he was flown to the USS Coral Sea, ultimately arriving onboard the USS Joseph Strauss.

The Board notes that the Veteran, while entirely competent to report his experiences, is not competent to proffer an opinion as to the etiology of his disability.  Such opinions require specific medical training and are beyond the competency of a lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions in this regard to be of no probative value.  See 38 C.F.R. § 3.159(a)(1)-(2) (2017) (defining competent medical evidence and competent lay evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).

Furthermore, competency of evidence differs from credibility and weight.  "The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, 6 Vet. App. at 469; Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating, "Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Lay evidence is credible when it is internally consistent and consistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza, 7 Vet. App. at 511.

The Board finds that the Veteran's stated basis for seeking medical evaluation for diabetes in 2009 is more credible and probative than his claim that he set foot in the Republic of Vietnam.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (finding that it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  In 2009, the Veteran reported to his treating physician that he had a family history of diabetes-maternal grandmother, mother, and sister-and had concerns about his own likelihood of having the chronic disease.  Because this statement was made for the purpose of seeking treatment rather than for obtaining compensation, the Board finds it credible and affords it great probative weight.  See Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994) (drawing a credibility distinction between statements made for the purpose of receiving treatment and those made for the purpose of seeking compensation).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1286-88 (Fed. Cir. 2009).  The Veteran has presented considerable competent, credible, and probative evidence showing that he had physical presence on the waters of Da Nang Harbor, but as explained above, VA has not extended the presumption of exposure to herbicide agents to the waters of Da Nang Harbor.  The Veteran has not presented credible evidence that he landed at the Da Nang Military airfield or was on land in the Republic of Vietnam at any other time during his active duty service despite ample opportunity to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Accordingly, the third Holton element has not been met on a presumptive basis for exposure to herbicide agents, and the Veteran's claim fails.

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Veterans of Foreign Wars of the United States




Department of Veterans Affairs


